SOMEBYILLE, J.
In the case of The State v. Metcalfe, decided at the last term {ante, p. 42], it was held, that a contract for the hire of county convicts, made with the hirer by the probate judge, without any order of authority of the commissioners court, was illegal, and the agreement of the hirer to pay for the convicts’ services was void, as against the public policy. The plaintiff was debarred from recovery, because lie required aid from an illegal transaction in order to establish his'cause of action.
*608In the present case, the plaintiff, Arrington, hired several convicts from the court of county commissioners of Sumter county; and the hiring seems to have been conducted in accordance with the statute regulating the system of hard labor for the county. — Code, 1876, §§ 4465 et seq. The plaintiff, thereupon, sub-let these convicts to the defendants, Morgan and others, without any authority of the commissioners court, and required of defendants, as sub-hirers, a written agreement to pay hire at stipulated rates, with other covenants substantially the same as those contained in the bond exacted under the statute from the plaintiff, as original hirer.
The question for decision is, whether the contract sued on is illegal. If so, the case can not be distinguished from that of The State v. Metcalfe, supra. We can see no authority in the statute for the hirer of convicts to sub-hire them to others. The only authority given to any one to let such convicts to hire is that conferred on the court of county commissioners, under whose superintendence and control the hard labor system of the several counties is placed, with power to determine in what manner, and on what particular works, the labor shall be performed.—Code, 1876, §§ 4465-69. The hirer is required to give bond, with sureties, to pay the hire agreed on, and to furnish the convict with “ a sufficiency of good and wholesome food, with medicine and medical attendance when necessary,”1 and, in some cases, specified articles of clothing.—Code, §§ 4470-71.
This statute is strictly penal in its nature, being designed to enforce a species of involuntary servitude in the nature of legalized slavery, incurred by the commission of crime. Being-in restriction of the citizen’s liberty, such a statute can not be enlarged by implication, or extended, to cases not obviously within its words and purport. The servitude legalized is that incurred by the act of the commissioners court in letting the convicts to some person, whom they are authorized to select,, and who may be selected because of his good standing and peculiar fitness to take custody of the hirelings. The statute nowhere permits, expressly, or by the remotest implication, a sub-hiring to. another and distinct person. This would be tantamount to allowing an assignment of the contract of hiring, without permission of the commissioners court. It would not only be contrary to the policy of the law, as tending obviously to results in violation of the purpose and spirit of the whole-system of hard labor, but it is unauthorized by the plain words-of the statute, and, therefore, prohibited by implication.
The rulings of the court are free from error, and the judg-. ment is affirmed.